DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on September 8, 2022.
Claims 1, 2, 6, 10–12, 14–16, 18, and 19  have been amended and are hereby entered.
Claim 3–5, 7–9, and 20 have been canceled.
Claims 1, 2, 6, and 10–19 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed September 8, 2022 has been entered.  Claims 1, 2, 6, and 10–19 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed June 8, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 6, 10–19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.
Claim 1, lines 45–48, references “reducing the operating cost of a land acquisition, a payroll, a waste collection service, a waste collection vehicle, a transfer station operation, and a transfer of waste from a transfer station to a disposal facility” but neither the claim nor the specification explain what this process would entail.  The specification discusses the various costs in a waste recycling facility and reducing the operating cost by minimizing the service cost and maximizing utilization of vehicles and drivers (¶ 222).  The specification, however, does not disclose how reducing the operating cost of “a land acquisition, a payroll, a waste collection service, a waste collection vehicle, a transfer station operation, and a transfer of waste from a transfer station to a disposal facility” is achieved.  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by explaining how these specific set of waste bin statistics is used to reduce these specific costs.  For the purposes of examination, “reducing the operating cost of a land acquisition, a payroll, a waste collection service, a waste collection vehicle, a transfer station operation, and a transfer of waste from a transfer station to a disposal facility” has been interpreted as reducing operating costs of the waste collection generally.  Claims 2, 6, and 10–18 are also rejected due to their dependency on claim 1.
Claim 19, lines 44–47, references “reducing the operating cost of a land acquisition, a payroll, a waste collection service, a waste collection vehicle, a transfer station operation, and a transfer of waste from a transfer station to a disposal facility.”  For the same reasoning, the limitation “reducing the operating cost of a land acquisition, a payroll, a waste collection service, a waste collection vehicle, a transfer station operation, and a transfer of waste from a transfer station to a disposal facility” lacks written description and, for the purposes of examination, has been interpreted as reducing operating costs of the waste collection generally.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–18 are directed to a machine (“A waste management system”), and claims 19 is directed to a process (“A method”).  Thus, claim 19 satisfies Step One because it is within one of the four statutory categories of eligible subject matter.
Claim 19, however, is directed to an abstract idea without significantly more.  The specific limitations that recite an abstract idea are:
 . . . receive a plurality of signals from the plurality of . . . waste bin . . .; 
calculating from the plurality of signals an RFID tag digital data, a geospatial position, and an altitude information for a waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a waste fill level information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a temperature, a humidity, and a pressure information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals an air quality index information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a smoke level and a gas type information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals an ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a waste type, a waste volume, a litter type, a litter level, a biohazardous waste type, and a biohazardous waste level information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a pathogen type and a biosafety level information for the waste collection vehicle to collect waste from the plurality of waste bins; 
calculating from the plurality of signals a waste bin tilt position and a waste weight information for the waste collection vehicle to collect waste from the plurality of waste bins; and 
calculating from the plurality of signals an optimal strategy for the waste collection vehicle to collect waste from the plurality of waste bins;
wherein the method further comprising: providing the waste collection vehicle with a set of waste bin statistics for each waste bin of the plurality of waste bins to modify a current optimal waste collection vehicle route in real time during a collection of waste from the plurality of waste bins; and wherein the set of waste bin statistics is used . . . for reducing the operating cost of a land acquisition, a payroll, a waste collection service, a waste collection vehicle, a transfer station operation, and a transfer of waste from a transfer station to a disposal facility; and
wherein the method further provides . . . a set of waste bin sensor type values to create a waste bin cluster and assign a shortest waste collection vehicle route to pick up waste from the waste bin or the litter surrounding the waste bin.
This claim, therefore, recites calculating a strategy for collecting waste from various signal data, which is the abstract idea of mathematical concepts because it recites a mathematical relationship.  The additional elements of this claim are various generic computer components to implement this abstract idea (“cloud server”, “wireless network”, and “smart waste bin sensor device”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer collect, send, and receive signals.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 19 is not patent eligible.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kekalainen et al., U.S. Patent App. No. 2016/0300297 (“Kekalainen”) in view of Shahabdeen, U.S. Patent App. No. 2016/0179065 (“Shahabdeen”); Hoben et al., U.S. Patent No. 7,470,060 (“Hoben”); and Hopmeier, U.S. Patent App. No. 2002/0086430 (“Hopmeier”).
EXAMINER NOTE (claim 1): The limitations “waste level number of equal to or greater than 3” and “biosafety level number of equal to or greater than 3” only recite a label for the threshold level number that is not functionally or structurally related to the system itself.  These specific level number values are therefore not given patentable weight.  See MPEP 2111.05 (“[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight.” (citing In re DiStefano, 808 F.3d 845, 850)).
Kekalainen teaches:
A waste management system comprising (¶ 52: waste collection system): 
a waste bin storing a waste, wherein the waste bin comprises a smart waste bin sensor device installed on the waste bin (¶ 52: waste containers with sensors); 
wherein the smart waste bin sensor device comprises a set of sensors (¶ 52: waste containers with sensors), wherein the set of sensors sends and receives signals through a wireless network to a cloud server (¶ 57: wireless interface for communicating signals over interface); . . .
a waste recycling facility, wherein the waste recycling facility comprises a set of waste collection vehicles and a waste collection facility (¶ 62: waste recycling facility and vehicles for waste collection; ¶ 30: operators of vehicles); 
a neighborhood public biohazardous waste alert . . . a biohazardous waste level (¶ 52: sensing biodegrading states for health hazards; ¶ 59: biological waste detection) . . .; 
a neighborhood public biosafety alert . . . a biosafety level (¶ 52: sensing biodegrading states for health hazards; ¶ 58–59: biological waste detection to prevent spread of microbes) . . .; . . . and
wherein the cloud server creates with a signal from the set of sensors a set of waste bin statistics for the waste bin (¶ 58: server system maintains models and patterns), wherein the cloud server uses the set of waste bin statistics to generate an optimal strategy for a real-time waste collection service of the waste bin by the waste collection vehicle; and wherein the set of waste bin statistics is used by the waste collection facility for reducing the operating cost of a land acquisition, a payroll, a waste collection service, a waste collection vehicle, a transfer station operation, and a transfer of waste from a transfer station to a disposal facility (¶ 61: server system creates optimal service strategy for vehicles to reduce operating costs).
Kekalainen does not teach: a waste bin mobile application, wherein the waste bin mobile application comprises a set of functionalities to set up, control, and display data results of the smart waste bin sensor device; a waste collection facility application, wherein the waste collection facility application comprises a set of functionalities to monitor waste management system performance, display waste collection routes, and service the waste bin; a neighborhood public . . . waste alert, wherein the neighborhood public . . . waste alert is sent to the waste bin mobile application installed on a mobile device within specified distance of the waste bin in which a . . . waste level number is higher than a predetermined threshold level; wherein the biohazardous waste level number of equal to or greater than 3 is configured to indicate a biohazardous waste which results in an injury due to release of a chemical in a harmful amount; a neighborhood public . . . alert, wherein the neighborhood public . . . alert is sent to the waste bin mobile application installed on the mobile device within a specified distance of the waste bin in which a . . . level number is higher than a predetermined threshold level; wherein the biosafety level number of equal to or greater than 3 is configured to indicate a pathogenic waste which results in a disease outbreak due to release of a pathogen; and wherein the cloud server comprises a cloud sever memory, wherein the cloud server memory comprises a waste bin model, wherein the waste bin model comprises a set of waste bin attributes.
	Shahabdeen, however, teaches:
a waste bin mobile application, wherein the waste bin mobile application comprises a set of functionalities to set up, control, and display data results of the smart waste bin sensor device (¶ 24: mobile application for alerts;  ¶ 23: set up of system); 
a waste collection facility application, wherein the waste collection facility application comprises a set of functionalities to monitor waste management system performance, display waste collection routes, and service the waste bin (¶ 24: mobile application for alerts;  ¶ 8: service condition alerts); 
a neighborhood public . . . waste alert, wherein the neighborhood public . . . waste alert is sent to the waste bin mobile application installed on a mobile device within specified distance of the waste bin in which a . . . waste level number is higher than a predetermined threshold level (¶ 24: event alerts sent to mobile application; ¶ 23: event triggered based on level exceeding certain percentage); 
a neighborhood public . . . alert, wherein the neighborhood public . . . alert is sent to the waste bin mobile application installed on the mobile device within a specified distance of the waste bin in which a . . . level number is higher than a predetermined threshold level (¶ 24: event alerts sent to mobile application; ¶ 23: event triggered based on level exceeding certain percentage); and
wherein the cloud server comprises a cloud sever memory, wherein the cloud server memory comprises a waste bin model, wherein the waste bin model comprises a set of waste bin attributes (¶ 20–21: cloud platform for storing sensor data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).
The combination of Kekalainen and Shahabdeen does not teach: wherein the biohazardous waste level number of equal to or greater than 3 is configured to indicate a biohazardous waste which results in an injury due to release of a chemical in a harmful amount; and wherein the biosafety level number of equal to or greater than 3 is configured to indicate a pathogenic waste which results in a disease outbreak due to release of a pathogen.
	Hoben, however, teaches:
wherein the biohazardous waste level number of equal to or greater than 3 is configured to indicate a biohazardous waste which results in an injury due to release of a chemical in a harmful amount (col. 3, lines 22–35: detection apparatus compares conditions to preset levels for unacceptable levels of harmful amounts of harmful chemicals that could cause injury or death).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen and the mobile application in Shahabdeen by adding the chemical analysis from Hoben.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better monitoring emissions to prevent various risks—a benefit explicitly disclosed by Hoben (col. 1, lines 44–47: need for detecting and monitoring emissions; col. 3, lines 22–35: invention provides detection and continuous monitoring to prevent contamination, injury, death, and other risks).  Kekalainen, Shahabdeen, and Hoben are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more effective by combining these systems together.
The combination of Kekalainen, Shahabdeen, and Hoben does not teach: wherein the biosafety level number of equal to or greater than 3 is configured to indicate a pathogenic waste which results in a disease outbreak due to release of a pathogen.
	Hopmeier, however, teaches:
wherein the biosafety level number of equal to or greater than 3 is configured to indicate a pathogenic waste which results in a disease outbreak due to release of a pathogen (¶ 20: sensors monitor harmful agents and provide information on outbreak and indication of disease when they appear).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, and the chemical analysis in Hoben by adding the pathogen analysis from Hopmeier.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of better monitoring biological agents to minimize risks—a benefit explicitly disclosed by Hopmeier (¶ 8: invention addresses problem of monitoring presence of biological agents to prevent or minimize harm; ¶ 9: invention monitors and detects biological agents).  Kekalainen, Shahabdeen, Hoben, and Hopmeier are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more effective by combining these systems together.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kekalainen et al., U.S. Patent App. No. 2016/0300297 (“Kekalainen”) in view of Shahabdeen, U.S. Patent App. No. 2016/0179065 (“Shahabdeen”); Hoben et al., U.S. Patent No. 7,470,060 (“Hoben”); Hopmeier, U.S. Patent App. No. 2002/0086430 (“Hopmeier”); and Kruse et al., U.S. Patent App. No. 2020/0068368 (“Kruse”).
EXAMINER NOTE (claim 2): The limitation “an instruction for use symbol, a battery symbol, a waste bin with the smart waste bin sensor device installed inside the bottom of the waste bin lid symbol, and a waste bin with the smart waste bin sensor device installed outside the waste bin body symbol” only recites printed matter that is not functionally or structurally related to the system itself.  These specific symbols are therefore not given patentable weight.  See MPEP 2111.05 (“[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight.” (citing In re DiStefano, 808 F.3d 845, 850)); MPEP 2111.05(I)(B) (“Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists.  For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals.  In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”)
Kekalainen, Shahabdeen, Hoben, and Hopmeier teach all the limitations of claim 1 above, and Kekalainen further teaches:
The waste management system of claim 1, wherein the smart waste bin sensor device comprises: a front side with a set of sensors (¶ 57: sensors); 
a waste bin model information (¶ 57: waste container with identification code) . . ..
The combination of Kekalainen, Shahabdeen, Hoben, and Hopmeier does not teach: a rear side with a smart waste bin sensor device installation instruction comprising an instruction for use symbol, a battery symbol, a waste bin with the smart waste bin sensor device installed inside the bottom of the waste bin lid symbol, and a waste bin with the smart waste bin sensor device installed outside the waste bin body symbol; a single board microcomputer; and a battery to power the smart waste bin sensor device.
	Kruse, however, teaches:
a rear side with a smart waste bin sensor device installation instruction comprising an instruction for use symbol, a battery symbol, a waste bin with the smart waste bin sensor device installed inside the bottom of the waste bin lid symbol, and a waste bin with the smart waste bin sensor device installed outside the waste bin body symbol (¶ 63: label with provisioning instructions for how and where to install sensor); 
a single board microcomputer (¶ 40: sensor includes microcontroller); and 
a battery to power the smart waste bin sensor device (¶ 40: sensor includes battery for power).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the chemical analysis in Hoben, and the pathogen analysis in Hopmeier by adding the sensor components from Kruse.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating installation of these various sensors—a benefit explicitly disclosed by Kruse (¶ 4–5: need for reducing labor intensive effort of provisioning sensors; ¶ 6: invention addresses problem through providing provisioning instructions).  Kekalainen, Shahabdeen, Hoben, Hopmeier, and Kruse are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these systems together.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kekalainen et al., U.S. Patent App. No. 2016/0300297 (“Kekalainen”) in view of Shahabdeen, U.S. Patent App. No. 2016/0179065 (“Shahabdeen”); Kruse et al., U.S. Patent App. No. 2020/0068368 (“Kruse”); Luxford, U.S. Patent App. No. 2015/0298903 (“Luxford”); Lyman, U.S. Patent App. No. 2015/0307273 (“Lyman”); and Field, U.S. Patent App. No. 2014/0127742 (“Field”).
Kekalainen teaches:
A method of operating a waste collection system in which a plurality of several waste bins receive waste, and a cloud server receives signals through a wireless network by a set of sensors of a smart waste bin sensor device installed on the plurality of waste bins to sense a status of one or several of the waste bins, wherein the method includes (¶ 52: waste collection; ¶ 57: wireless interface for communicating signals over interface): . . .
calculating from the plurality of signals . . . a geospatial position, and an altitude information for a waste collection vehicle to collect waste from the plurality of waste bins (¶ 57: position sensor for location); 
calculating from the plurality of signals a waste fill level information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 52: sensor for volume in containers); 
calculating from the plurality of signals a temperature . . . and a pressure information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 58: sensors for temperature within containers; ¶ 59: pressure monitored); 
calculating from the plurality of signals an air quality index information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 60: sensors for concentration of gas in the air);
calculating from the plurality of signals . . . a gas type information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 60: sensors for monitoring gas generation); . . . 
calculating from the plurality of signals a waste type, a waste volume, a litter type, a litter level, a biohazardous waste type, and a biohazardous waste level information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 52: volume sensor, and sensors to determine state of waste including biodegrading and health hazard levels); 
calculating from the plurality of signals . . . a biosafety level information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 52: sensing biodegrading states for health hazards; ¶ 58–59: biological waste detection to prevent spread of microbes); . . . and
calculating from the plurality of signals an optimal strategy for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 61: server system creates optimal service strategy for vehicles to reduce operating costs);
wherein the method further comprising: providing the waste collection vehicle with a set of waste bin statistics for each waste bin of the plurality of waste bins to modify a current optimal waste collection vehicle route in real time during a collection of waste from the plurality of waste bins; and wherein the set of waste bin statistics is used by the waste collection facility for reducing the operating cost of a land acquisition, a payroll, a waste collection service, a waste collection vehicle, a transfer station operation, and a transfer of waste from a transfer station to a disposal facility (¶ 58: server system maintains models and patterns; ¶ 61: server system creates optimal service strategy for vehicles to reduce operating costs); and
wherein the method further provides the waste collection vehicle with a set of waste bin sensor type values to create a waste bin cluster and assign a shortest waste collection vehicle route to pick up waste from the waste bin or the litter surrounding the waste bin (¶ 73: container type information collected and optimized collection route provided).
Kekalainen does not teach: operating the cloud server to receive a plurality of signals from the plurality of smart waste bin sensor devices; calculating from the plurality of signals RFID tag digital data, a geospatial position, and altitude information for a waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals . . . a humidity; calculating from the plurality of signals a smoke level . . .; calculating from the plurality of signals ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals a pathogen type; and calculating from the plurality of signals a waste bin tilt and waste weight information for the waste collection vehicle to collect waste from the plurality of waste bins.
	Shahabdeen, however, teaches:
operating the cloud server to receive a plurality of signals from the plurality of smart waste bin sensor devices (¶ 20–21: cloud platform for sending and receiving sensor data over network); and
calculating from the plurality of signals . . . a waste weight information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 15: pressure sensor in bottom of bin for detecting weight in garbage bin).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen by adding the mobile application from Shahabdeen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of eliminating the need to check on each garbage bin—a benefit explicitly disclosed by Shahabdeen (¶ 5–7: invention eliminates the need to check on every single garbage bin, improving waste bin and garbage collection processes) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).
The combination of Kekalainen and Shahabdeen does not teach: calculating from the plurality of signals RFID tag digital data, a geospatial position, and altitude information for a waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals . . . a humidity; calculating from the plurality of signals a smoke level . . .; calculating from the plurality of signals ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals a pathogen type; and calculating from the plurality of signals a waste bin tilt.
Kruse, however, teaches:
calculating from the plurality of signals an RFID tag digital data (¶ 40: RFID) . . .; and
calculating from the plurality of signals . . . a humidity (¶ 40: humidity detector) . . .. 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen and the mobile application in Shahabdeen by adding the sensor components from Kruse.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating installation of these various sensors—a benefit explicitly disclosed by Kruse (¶ 4–5: need for reducing labor intensive effort of provisioning sensors; ¶ 6: invention addresses problem through providing provisioning instructions).  Kekalainen, Shahabdeen, and Kruse are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these methods together.
The combination of Kekalainen, Shahabdeen, and Kruse does not teach: calculating from the plurality of signals a smoke level . . .; calculating from the plurality of signals ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins; calculating from the plurality of signals a pathogen type; and calculating from the plurality of signals a waste bin tilt.
	Luxford, however, teaches:
calculating from the plurality of signals an ambient light level information for the waste collection vehicle to collect waste from the plurality of waste bins (¶ 92: light sensor).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, and the sensor components in Kruse by adding the additional sensors from Luxford.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving waste collection frequencies—a benefit explicitly disclosed by Luxford (¶ 2: current methods have less than optimum collection frequencies; ¶ 4–5: invention in part provides better monitoring for improving waste collection) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, and Luxford are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more effective by combining these methods together.
The combination of Kekalainen, Shahabdeen, Kruse, and Luxford does not teach: calculating from the plurality of signals a smoke level . . .; calculating from the plurality of signals a pathogen type; and calculating from the plurality of signals a waste bin tilt.


	Lyman, however, teaches:
calculating from the plurality of signals a smoke level (¶ 29: smoke sensor) . . .; and
calculating from the plurality of signals a waste bin tilt (¶ 38: accelerometer for detecting tipping) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the sensor components in Kruse, and the additional sensors in Luxford by adding the additional sensors from Lyman.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of further automating waste management—a benefit explicitly disclosed by Lyman (¶ 3: automation of waste management lagging behind other areas; ¶ 4: invention addresses issue through automated waste management method) and desired by Kekalainen (¶ 9: need for waste collection more optimized for urban environments).  Kekalainen, Shahabdeen, Luxford, and Lyman are all related to monitoring waste collection, so one of ordinary skill in the art would have been motivated to make this collection even more effective by combining these methods together.
The combination of Kekalainen, Shahabdeen, Kruse, Luxford, and Lyman does not teach: calculating from the plurality of signals a pathogen type.
	Field, however, teaches:
calculating from the plurality of signals a pathogen type (¶ 25: pathogen sensor) . . .. 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the waste container tracking in Kekalainen, the mobile application in Shahabdeen, the sensor components in Kruse, the additional sensors in Luxford, and the additional sensors in Lyman by adding the additional sensors from Field.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving safety of contents of a packaging—through sensor monitoring—a benefit explicitly disclosed by Field (¶ 3: need for incorporating sensors for monitoring products; ¶ 4: invention addresses issue through various sensors for sensing properties).  Kekalainen, Shahabdeen, Kruse, Luxford, Lyman, and Field are all related in part to sensor technology, so one of ordinary skill in the art would have been motivated to make these sensors even more efficient by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 112(a)
Applicant’s arguments (Remarks, page 28, ¶ 3–page 29, ¶ 1) filed September 8, 2022, with respect to claims 12–18 have been fully considered and are persuasive.  The limitation “an illegal item” in claim 12 has been interpreted as any item banned from the trash in the relevant region, as it would be understood by one of ordinary skill in the art.  The rejection of claims 12–18 under 35 U.S.C. 112(a) has therefore been withdrawn. 

Applicant’s arguments (Remarks, page 29, ¶ 3) filed September 8, 2022, with respect to claims 16–18 have been fully considered and are persuasive.  Applicant has deleted the limitation “a 110 x 70 detection zone” in claim 16. The rejection of claims 16–18 under 35 U.S.C. 112(a) has therefore been withdrawn. 


Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments (Remarks, page 31, ¶ 4) filed September 8, 2022, with respect to claims 1–18 have been fully considered and are persuasive.  Applicant has deleted all limitations in the claims directed to a human organism.  The rejections of claims 1–18 under 35 U.S.C. 101 and section 33(a) of the America Invents Act, as being directed to or encompassing a human organism, have therefore been withdrawn. 

Applicant’s additional arguments (Remarks, page 33, ¶ 5–page 34, ¶ 1) filed on September 8, 2022 regarding claim 19 have been fully considered but they are not persuasive.
Applicant argues that claim 19 is integrated into a practical application because it uses waste bin sensor type values in real time, creates an optimal route, and sends vehicles to collect the waste.  Applicant cites to the specification to explain that “big data analysis and evaluation” is performed and “real-time updates” are made.  Applicant, however, has not specified further in claim 19 how this data is being analyzed and updated.  As claim 19 is currently written, the various signal data are being collected and used to calculate an optimal route, which is merely a recitation of the abstract idea of a mathematical relationship.  Applicant is advised to expand on the optimization and real-time updating processes of the route calculation.   As claim 19 is currently written, however, it is directed to the abstract idea merely being applied to generic computer technology.  Thus, claim 19 does not include additional elements sufficient to integrate the claims into a practical application or recite significantly more than the judicial exception.  



Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on September 8, 2022 with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claim 1 and argues that the combination of Kekalainen (U.S. Patent App. No. 2016/0300297) and Shahabdeen (U.S. Patent App. No. 2016/0179065) does not disclose these additional limitations.  Claim 1, however, is currently rejected under 35 U.S.C. 103 over Kekalainen in view of Shahabdeen, Hoben (U.S. Patent No. 7,470,060), and Hopmeier (U.S. Patent App. No. 2002/0086430).  Thus, Applicant’s arguments with respect to claim 1 are moot.
Applicant’s additional arguments filed on September 8, 2022 with respect to claims 2 and 19 have been fully considered but they are not persuasive.
Applicant has amended claims 2 and 19 and argues that the cited references do not disclose these additional limitations.  As explained in the rejections under 35 U.S.C. 103 above, however, the combination of Kekalainen, Shahabdeen, Hoben, Hopmeier, and Kruse (U.S. Patent App. No. 2020/0068368) disclose all the limitations of claim 2; and the combination of Kekalainen, Shahabdeen, Kruse, Luxford (U.S. Patent App. No. 2015/0298903), Lyman (U.S. Patent App. No. 2015/0307273), and Field (U.S. Patent App. No. 2014/0127742) disclose all the limitations of claim 19.  Thus, Applicant’s arguments with respect to claims 2 and 19 are not persuasive.

The rejection of claim 6 under 35 U.S.C. 103 has been withdrawn in light of Applicant’s amendments and arguments.  Claims 6 and 10–18 are allowable over the prior art because it would not have been obvious to one of ordinary skill in the art to combine additional references to disclose these limitations.  Although the references cited in the rejections under 35 U.S.C. 103 above disclose the limitations of claims 1 and 2, it would not necessarily have been obvious to combine additional references, or to combine so many references, to disclose the limitations of claims 6 and 10–18.  For these reasons, the prior rejection of claim 6 under 35 U.S.C. 103 has been withdrawn, and claims 10–18 have not been rejected under 35 U.S.C. 103.
Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Kekalainen et al., U.S. Patent App. No. 2015/0323366, discloses sensors for monitoring waste containers and communicating information to a remote location.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696